Title: Thomas Jefferson to Joseph Milligan, 11 February 1816
From: Jefferson, Thomas
To: Milligan, Joseph


          
            
              Dear Sir
              Monticello  Feb. 11. 16.
            
            The last letter recieved from you was of Aug. 20. on the 27th Oct. I wrote you a statement of our balance 136.75 D and that I should that day write to mr Gibson to remit it to you. I wrote to him the next day, and the day following set out for Bedford and was absent two months, so that I never heard from mr Gibson of the actual remittance. so that yet I have no reason to doubt it, and the less as I think you would have been so kind as to note it to me had it not been made. mr Gibson’s account for our last quarter, which would shew this is not yet recieved. being thus without positive information, I do not feel easy, and therefore pray your information on the subject.
            I inclose you the copy of a letter just recieved from Genl Duane on the subject of the translation of Tracy’s book. he has improperly headed his account with my name; because he was to have the book translated & printed at his own expense, & for his own sole benefit. I had no interest in it & engaged nothing more than to let him have the original to translate. you mentd when here his offer of it to you for 60.D. the expense of translatg and that you would accept it, and on that I promised you to revise and correct the translation, which, with the original, came to me some time after, from you as I suppose, for no letter came with it. I shall be glad, if you will permit me, to pay the 60.D. to Genl Duane, and place it in account between you and me. I can conveniently give him an order to receive the money on the spot: and I pray you to write me on this subject by the first mail, as I must give some answer to Genl Duane.
            the vast accumulation of letters, during my absence in Bedford, has kept me employed in writing answers till within a few days. I have now entered on the revisal of the translation. it is a most laborious business, and will engage me 4. or 5. hours a day for a month. nothing but my promise to you could engage me to go through such a piece of drudgery. but I will do it, and the translation shall be an exact one, now dreadfully otherwise. I had nearly as lieve translate it anew. I have got through about a fourth; in about a fortnight I shall be half through, and will then forward that much to you, confident that with that ahead, I shall be able to keep up with the printing.I have heretofore asked several books of you which I have not recieved. I will state below such of them as I still request you to send, with as little delay as you can, and with them the the cost, which shall be remitted the next month being my annual epoch for paying up the accounts of the year. with a repetition of my prayer to hear from you immediately I tender you the assurance of my esteem and respect.
            Th: Jefferson
          
          
            
            
            Moore’s Greek grammar translated by Ewen.
            Ainsworth’s Dict. abridged in 2. v. 8vo
            Virgil Delphini, the notes in English. lately printed in Phila.
            Bailey’s Ovid (not the Delphin one as first requested)
            Mair’s Tyro’s dictionary.
            Cornelius Nepos.
            A Cornelius Nepos & Ovid were also sent you to be bound
            
            
          
        